UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 9,2017 OrangeHook, Inc. (Exact name of Registrant as Specified in its Charter) Florida 000-54249 27-1230588 (State or Other Jurisdiction of Incorporation or Organization) (Commission file number) (I.R.S. Employer Identification Number) 319 Barry Avenue South#300 Wayzata, Minnesota 55391 (Address of Principal Executive Offices including Zip Code) (442) 500-4665 (Registrant’s Telephone Number, including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On June 9 2017, OrangeHook, Inc., a Florida corporation ("OrangeHook") (the "Company"), entered into a Lender Agreement (the "Lender Agreement") with Donald Miller ("Miller"). Pursuant to the terms of the Lender Agreement, Miller agreed to loan the Company a principal amount of $500,000 (the "Loan") in support of the Company's working capital needs. The Loan has a maturity date of August 4, 2017 and bears interest at a rate of 20 basis points per day on the outstanding principal balance. Item 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. The information included in Item 1.01 above is incorporated by reference into this Item 2.03. - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ORANGEHOOK, INC. Dated:June 15,2017 By:/s/ James L. Mandel James L. Mandel President and Chief Executive Officer - 3 -
